Detailed Action

1.	This Office Action is responsive to the Application 17/248,914 filed 02/12/2021.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Paul M. Gurzo (Reg. No. 67,478), on October 15th, 2021.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the claims as below:

Claim 1. (Currently amended) A method, comprising:
obtaining, by a device, meeting data associated with a meeting;
providing, by the device and to a topic model, the meeting data;
determining, by the device, that the meeting is relevant to a particular topic,
wherein determining that the meeting is relevant to the particular topic comprises:
performing natural language processing on the meeting data to determine that the meeting is relevant to the particular topic; 
determining, by the device, that a particular individual is relevant to the particular topic,
wherein determining that the particular individual is relevant to the particular topic comprises:
determining that the particular individual is relevant to the particular topic based on data indicating how often the particular individual actively participated in other meetings associated with the particular topic; and
providing, by the device and to another device associated with the particular individual, at least a portion of the meeting data. 

Claim 4. (Currently amended) The method of claim 1, wherein performing natural language processing on the meeting data comprises:
performing natural language processing on a transcript included in the meeting data

Claim 5. (Currently amended) The method of claim 1, wherein determining that the particular individual is relevant to the particular topic further comprises:
determining that the particular individual is relevant to the particular topic based on one or more topic labels previously associated with the particular individual.

Claim 6. (Cancelled) (The subject matter is incorporated into claim 1)

Claim 7. (Currently amended) The method of claim 1, wherein determining that the particular individual is relevant to the particular topic further comprises:
determining that the particular individual is relevant to the particular topic based on a job title associated with the particular individual.

Claim 8. (Currently amended) A device comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
obtain meeting data associated with a meeting;
provide, to a topic model, the meeting data;
determine that the meeting is relevant to a particular topic,
wherein the one or more processors, when determining that the meeting is relevant to the particular topic, are configured to:
perform natural language processing on the meeting data to determine that the meeting is relevant to the particular topic;
determine that a particular individual is relevant to the particular topic,
wherein the one or more processors, when determining that the particular individual is relevant to the particular topic, are configured to:
determine that the particular individual is relevant to the particular topic based on data indicating how often the particular individual actively participated in other meetings associated with the particular topic; and
providing, to a user device associated with the meeting, at least one of:
data suggesting that the particular individual be added to the meeting, or
data suggesting that particular content, relevant to the particular topic, be added to the meeting. 

Claim 11. (Currently amended) The device of claim 8, wherein the one or more processors, when performing natural language processing on the meeting data, are configured to:
perform natural language processing on a transcript included in the meeting data

Claim 12. (Currently amended) The device of claim 8, wherein the one or more processors, when determining that the particular individual is relevant to the particular topic, are further configured to:


Claim 13. (Cancelled) (The subject matter is incorporated into claim 8)

Claim 14. (Currently amended) The device of claim 8, wherein the one or more processors, when determining that the particular individual is relevant to the particular topic, are further configured to:
determine that the particular individual is relevant to the particular topic based on a job title associated with the particular individual.

Claim 15. (Currently amended) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the device to:
obtain meeting data associated with a meeting;
provide, to a topic model, the meeting data;
determine that the meeting is relevant to a particular topic,
wherein the one or more instructions, that cause the device to determine that the meeting is relevant to the particular topic, cause the device to:
perform natural language processing on the meeting data to determine that the meeting is relevant to the particular topic; 
,
wherein the one or more instructions, that cause the device to determine that the particular individual is relevant to the particular topic, cause the device to:
determine that the particular individual is relevant to the particular topic based on data indicating how often the particular individual actively participated in other meetings associated with the particular topic; and
provide, to another device associated with the particular individual, at least a portion of the meeting data. 

Claim 18. (Currently amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform natural language processing on the meeting data, cause the device to:
perform natural language processing on a transcript included in the meeting data

Claim 19. (Currently amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to determine that the particular individual is relevant to the particular topic, further cause the device to:
determine that the particular individual is relevant to the particular topic based on one or more topic labels previously associated with the particular individual.

Claim 20. (Cancelled) (The subject is incorporated into claim 15)

Claim 21. (New) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to determine that the particular individual is relevant to the particular topic, further cause the device to:
determine that the particular individual is relevant to the particular topic based on a job title associated with the particular individual.


9.	Claims 1-5, 7-12, 14-19 and 21 are allowed.


10.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, device and non-transitory computer-readable medium to perform the steps of: obtaining, by a device, meeting data associated with a meeting; providing, by the device and to a topic model, the meeting data; determining, by the device, that the meeting is relevant to a particular topic, wherein determining that the meeting is relevant to the particular topic comprises: performing natural language processing on the meeting data to determine that the meeting is relevant to the particular 


11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.



/QUANG N NGUYEN/Primary Examiner, Art Unit 2441